471 So.2d 680 (1985)
Francina PACE, Appellant,
v.
Larry PACE, Appellee.
No. 84-2778.
District Court of Appeal of Florida, Third District.
July 2, 1985.
Melvin A. Rubin, Miami, for appellant.
No appearance for appellee.
Before HUBBART, BASKIN and FERGUSON, JJ.
PER CURIAM.
The order under review is reversed upon the authority of Sweetland v. Gauntlett, 460 So.2d 570 (Fla. 3d DCA 1984), and authorities collected therein. The law is well-settled that a trial court may not modify a prior child support award where, as here, no pleading has been filed requesting such modification.
Reversed.